Mr. Justice ThacheR
delivered the opinion of the court.
Grace sued John Coor’s administratrix and administrator in assumpsit on an account for money loaned their intestate. The proof adduced by Grace was a writing signed by the intestate, in which he acknowledges the receipt from Grace of five hundred dollars, in consideration of .which he sells him a slave, which sale was to be void on the repayment to Grace of the above-mentioned sum at a specified period. The introduction of this writing as evidence, was competent in the common count in assumpsit to show the fact of a loan of money, and made out a prima facie case for the plaintiff. It proved the loan of the money and an undertaking to secure its repayment. In that state of the evidence, it was incumbent on the defendant below to have shown an actual repayment of the money, or a delivery of the slave to Grace, in order to rebut the legal presumption made by the plaintiff. But the defendant in the circuit court made no defence whatsoever, and consequently the jury were warranted in their finding. The court did not err in refusing a new trial.
Judgment affirmed.